IN THE
                         TENTH COURT OF APPEALS

                                No. 10-07-00370-CR

RHONE LACY HAYWOOD,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2003-48-C2


                          MEMORANDUM OPINION


      The trial court revoked Appellant Rhone Haywood’s community supervision for

felony DWI, sentencing him to five years in prison and a $500 fine. Haywood appeals

this revocation in one issue on sufficiency-of-the-evidence grounds. We will affirm.

      A trial court’s revocation order is reviewed for abuse of discretion. Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A plea of true to any one alleged

violation will support revocation of community supervision.       Atchison v. State, 124
S.W.3d 755, 758 n.4 (Tex. App.—Austin 2003, pet. ref’d) (citing Moses v. State, 590
S.W.2d 469, 470 (Tex. Crim. App. 1979)); see also Chasteen v. State, No. 10-06-00071-CR,

2007 WL 1891435 (Tex. App.—Waco June 27, 2007, pet. ref’d) (mem. op.) (not

designated for publication). To successfully overturn the trial court’s revocation, the

appellant must successfully challenge each finding that the revocation is based on.

Harris v. State, 160 S.W.3d 621, 626 (Tex. App.—Waco 2005, pet. dism’d). An appellant

cannot challenge a revocation finding on an allegation to which he pleaded true. Id.

       The State’s motion to revoke alleged eight violations of community supervision,

and Haywood pleaded true to two (allegations 6 and 7) of them. The trial court found

that Haywood violated allegations 1, 2, 4, 6, and 7. Because Haywood pleaded true to

two of these alleged violations of community supervision that the revocation was based

on, the trial court possessed sufficient evidence to revoke Haywood’s community

supervision and did not abuse its discretion. See Moses, 590 S.W.2d at 470; see also

Chasteen, 2007 WL 1891435; Lewis v. State, 195 S.W.3d 205, 209 (Tex. App.—San Antonio

2006, no pet.).

       We overrule Haywood’s sole point of error and affirm the trial court’s judgment.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed August 19, 2009
Do not publish
[CR25]


Haywood v. State                                                                  Page 2